Citation Nr: 0125635	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  01-00 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

What evaluation is warranted for dysthymia from December 21, 
1999?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to 
December 1999.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 rating action of 
the White River Junction, Vermont Regional Office (RO) of the 
Department of Veterans Affairs (VA). 


FINDING OF FACT

Since December 21, 1999, the veteran's dysthymia has not been 
characterized by occupational and social impairment with more 
than mild or transient symptoms.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for dysthymia at any time since December 21, 1999, have not 
been met.  38 U.S.C.A. § § 1155; 5103A (West 1991 & Supp. 
2001); 38 C.F.R. § § 4.1, 4.7, 4.126, 4.130, Diagnostic Code 
9433 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran served on active duty from August 1992 to 
December 1999.

In February 1996, the veteran complained of depression, 
indicating that she often felt sad and tearful, experienced 
frequent crying and decreased self esteem.  She was diagnosed 
with mild dysthymic disorder.  In February 1999, she 
presented with the same symptoms and sought medication.  She 
was again diagnosed with dysthymic disorder.  

At VA examination of March 2000, the veteran complained of 
feeling unhappy, constantly worrying and feeling a constant 
need to be in control.  She denied ever feeling suicidal, as 
well as auditory or visual hallucinations.  Sleep and 
appetite problems were also denied.  Upon examination, there 
were no abnormal movements noted, no psychomotor agitation or 
retardation.  Her speech was delivered at a regular rate and 
rhythm, and there was no evidence of a thought disorder.  The 
examiner noted that the veteran had experienced depressed 
mood for more days than not for at least two years.  The 
veteran was diagnosed with dysthymia.  A Global Assessment of 
Functioning score (GAF) of 65 was assigned.  However, with 
regard to the GAF score, the examiner noted that the veteran 
had some difficulty in social functioning, however, her 
occupational and school functioning had not been affected.  
She was "generally functioning pretty well and has some 
meaningful interpersonal relationships."  

In March 2000, service connection for dysthymia was granted 
effective December 21, 1999, and a 10 percent evaluation 
assigned.  

In June 2000, the veteran noted disagreement, indicating that 
she was taking medication, receiving weekly therapy sessions 
and that her service connected dysthymic disorder had 
worsened.  

Outpatient treatment notes were obtained from VAMC White 
River Junction, Vermont for the period of December 1999 to 
January 2001.  In April 2000, the veteran reported feelings 
of sadness, frequent crying and worrying, and irritability.  
She indicated that these symptoms had been greatly relieved 
since Zoloft was prescribed for her in November 1999.  She 
reported that she didn't feel as miserable as she used to, 
and that she was more decisive but still had a hard time 
standing up to her father.  She reported that she was 
attending Castleton State College full-time with a major in 
psychology and had a 3.7 grade point average.  

The treatment provider noted that the veteran's intelligence 
and capacity for insight, and her desire to improve herself 
were significant assets.  She seemed to have a strong social 
support network, including her fiancé and some close friends.  
She was noted to have basic insecurities revolving around 
self-worth and the constancy and dependability of 
relationships.  The veteran was diagnosed with generalized 
anxiety disorder with noted relational problems with her 
parents.  A GAF score of 70 was assigned.  

In May 2000, the veteran reported that her dysthymic symptoms 
started at 8 years old, at the time of her parent's divorce.  
The veteran reported that Zoloft was extremely helpful for 
elevating her mood, and even though she ran out of Zoloft two 
weeks prior to examination, she continued to feel well and 
described her current mood to be 8/10.  The veteran reported 
that her symptoms had never been so bad as to inhibit her 
functioning.  The longest period of time in which her 
depressive symptoms were present was one week.  She was 
assessed with a history of dysthymia, in remission at time of 
examination.  A Global Assessment of Functioning score of 68 
was assigned.

In July 2000, the veteran reported that her depressive 
symptoms had increased significantly.  She reported that she 
continued to do well in school and had plans to finish her 
college courses and go on to graduate school.  However, in 
August 2000, the veteran reported that her symptoms had 
improved and that she had discontinued her medications for 
six weeks.  

In September 2000, the veteran indicated that she was taking 
22 credits at college and had little time to attend therapy 
sessions.  The examiner noted that the veteran was on an 
"even keel" but this could change as the semester 
progressed.  Later, in September 2000, the veteran reported, 
"I don't think I have depression, I think I have anxiety."  
Upon evaluation, the examiner noted that the veteran's 
complaints were not consistent with a diagnosis of either 
dysthymia or major depression.  She was diagnosed with 
anxiety, not otherwise specified; rule out generalized 
anxiety disorder; and rule out cyclothymic disorder.  A GAF 
score of 75 was assigned.  

In October 2000, the veteran reported that a prescription for 
Celexa "might be starting to work."  In January 2001 the 
veteran reported feeling disappointment upon learning that 
her grade point average had dropped from a 4.0 to a 3.84.  
She also expressed dissatisfaction with her weight, her 
appearance, her financial situation and her social life.  The 
veteran appeared discouraged that she did not meet her own 
standards in every area of her life.  A plan was formulated 
to help raise her spirits.  

Analysis

The veteran contends that her service-connected dysthymia is 
more severe than the rating assigned following the initial 
grant of service connection in the rating action on appeal, 
indicates.

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 U.S.C.A. § 5103A (West Supp. 2001).

In this case, the veteran has been informed of the evidence 
necessary to substantiate her claim and provided an 
opportunity to submit such evidence.  In this respect, the RO 
attempted to develop the record and obtained post-service 
treatment records.  In addition, the veteran was afforded an 
examination for VA compensation purposes in connection with 
her claim.  The veteran has not identified any additional 
evidence in support of her claim.  Thus, the Board finds that 
the duty to assist and notify the veteran has been satisfied.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects her ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States 
Court of Appeals for Veterans Claims (Court) has made a 
distinction, however, between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The veteran's service-connected dysthymia is presently 
assigned a 10 percent evaluation, effective December 21, 
1999, under the provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9433.  Under that code a 10 percent rating requires 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating requires occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

Based on a review of the record, the Board finds that the 
evidence supports the assignment of a 10 percent evaluation 
from December 21, 1999, but not greater.  As noted, the 
assignment of ratings is based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
In this case, the Board finds that the veteran's dysthymia 
only causes mild occupational impairment.  At the VA 
examination of March 2000, the examiner noted in assigning a 
GAF score, that the veteran's occupational and school 
functioning had not been affected.  In addition, the veteran 
indicated that she performed very well in school, earning a 
3.84 grade point average through January 2001.  She further 
indicated that she was able to undertake 22 credits in a 
semester.  Furthermore, she indicated that upon receiving her 
degree that she wants to continue her schooling at a graduate 
level.  

There is evidence to suggest that the veteran experiences 
mild impairment of social relationships with family, but not 
more than mild impairment.  Indeed, there is also evidence 
that suggests that she is able to maintain effective personal 
and peer relationships.  In this regard, she was noted to 
have strong social support network, including a fiancée and 
some close friends.  There is no evidence to suggest 
suspiciousness, panic attacks chronic sleep impairment, or 
mild memory loss.  Finally, the Global Assessment of 
Functioning scores assigned throughout the period since 
December 21, 1999, are consistent with no more than mild 
pathology.  See American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994).  As such, 
the Board finds that a rating in excess of ten percent is not 
warranted.  

In evaluating the veteran's disability, the Board has 
reviewed the nature of the original disability and considered 
whether she was entitled to a "staged" rating for dysthymia 
as prescribed by the Court in Fenderson.  Based upon a review 
of the evidence, however, the Board finds that at no time 
since December 21, 1999 has there ever been competent 
evidence showing entitlement to more than a 10 percent rating 
under the rating criteria.  Thus, the Board finds that a 
staged rating is not warranted in this case. 

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

A rating in excess of 10 percent for dysthymia for any period 
since December 21, 1999 is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

